Exhibit 10.51

CENTILLIUM COMMUNICATIONS, INC.

AMENDED AND RESTATED

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change of Control Severance Agreement (the
"Agreement") is made and entered into by and between J. Scott Kamsler (the
"Employee") and Centillium Communications, Inc., a Delaware corporation (the
"Company"), effective as of July 19, 2006 (the "Effective Date").

RECITALS

It is expected that the Company from time to time will consider the possibility
of an acquisition by another company or other change of control. The Board of
Directors of the Company (the "Board") recognizes that such consideration can be
a distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined herein)
of the Company.

The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee's termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

The Company had previously entered into a Change of Control Agreement effective
as of July 23, 2004 with the Employee (the "Original Agreement") and now wishes
to amend and restate the Original Agreement to address certain issues that were
not addressed in the Original Agreement.

Certain capitalized terms used in the Agreement are defined in Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

    Term of Agreement. This Agreement shall terminate upon the date that all of
    the obligations of the parties hereto with respect to this Agreement have
    been satisfied.

    At-Will Employment. The Company and the Employee acknowledge that the
    Employee's employment is and shall continue to be at-will, as defined under
    applicable law, except as may otherwise be specifically provided under the
    terms of any written formal employment agreement between the Company and the
    Employee (an "Employment Agreement"). If the Employee's employment
    terminates for any reason, including (without limitation) any termination
    prior to a Change of Control, the Employee shall not be entitled to any
    payments, benefits, damages, awards or compensation other than as provided
    by this Agreement or under his or her Employment Agreement.

    Severance Benefits.

    Involuntary Termination Other than for Cause or Voluntary Termination for
    Good Reason Following a Change of Control. If within eighteen (18) months
    following a Change of Control (i) the Employee terminates his or her
    employment with the Company (or any parent or subsidiary of the Company) for
    "Good Reason" (as defined herein) or (ii) the Company (or any parent or
    subsidiary of the Company) terminates the Employee's employment for other
    than "Cause" (as defined herein), and the Employee signs and does not revoke
    a standard release of claims with the Company in a form acceptable to the
    Company, then the Employee shall receive the following severance from the
    Company:
    
    Severance Payment. The Employee shall be entitled to receive a lump-sum
    severance payment (less applicable withholding taxes) equal to 100% of the
    Employee's annual base salary (as in effect immediately prior to (A) the
    Change of Control, or (B) the Employee's termination, whichever is greater).
    
    The vesting of Employee's grant of options to purchase two hundred thousand
    (200,000) shares of the Company's Common Stock, which were granted on July
    23, 2004, pursuant to that certain Stock Option Agreement between Company
    and Employee with an Effective Date of July 23, 2004 (and which is referred
    to in Employee's written offer letter from the Company dated July 13, 2004
    ("July 13, 2004 Offer Letter")) shall accelerate by twelve (12) months in
    addition to the vesting under the standard four-year vesting schedule.
    
    The vesting of any options or restricted stock units (or other similar
    equity grant) granted after the date of this Agreement shall accelerate by
    twelve (12) months in addition to the vesting under the relevant initial
    standard four-year vesting schedule.
    
    Benefits. Employee shall be entitled to receive company-paid health, dental
    and vision benefits substantially similar to those he was receiving
    immediately prior to the change of control (collectively, the "Health Care
    Benefits"), until the earlier of twelve (12) months from the date of
    termination or the date upon which Employee becomes covered under another
    employer's group health, dental and vision plan (the "Covered Period");
    provided that if continued receipt of the Health Care Benefits is not
    permitted by the applicable health care group plans, the Company will then
    reimburse Employee for the COBRA premiums for the same such benefits for the
    Covered Period.
    
    Timing of Severance Payments. The severance payment to which Employee is
    entitled shall be paid by the Company to Employee in cash and in full, not
    later than thirty (30) calendar days after the date of the termination of
    Employee's employment as provided in Section 3(a). If the Employee should
    die before all amounts have been paid, such unpaid amounts shall be paid in
    a lump-sum payment (less any withholding taxes) to the Employee's designated
    beneficiary, if living, or otherwise to the personal representative of the
    Employee's estate.
    
    Voluntary Resignation; Termination for Cause. If the Employee's employment
    with the Company terminates (i) voluntarily by the Employee other than for
    Good Reason, or (ii) for Cause by the Company, then the Employee shall not
    be entitled to receive severance or other benefits except for those (if any)
    as may then be established under the Company's then existing severance and
    benefits plans and practices or pursuant to other written agreements with
    the Company.
    
    Termination Apart from Change of Control. In the event the Employee's
    employment is terminated for any reason, either prior to the occurrence of a
    Change of Control or after the eighteen (18)-month period following a Change
    of Control, then the Employee shall be entitled to receive severance and any
    other benefits only as may then be established under the Company's existing
    written severance and benefits plans and practices or pursuant to other
    written agreements with the Company.
    
    Exclusive Remedy. In the event of a termination of Employee's employment
    within eighteen (18) months following a Change of Control, the provisions of
    this Section 3 are intended to be and are exclusive and in lieu of any other
    rights or remedies to which the Employee or the Company may otherwise be
    entitled, whether at law, tort or contract, in equity, or under this
    Agreement. The Employee shall be entitled to no benefits, compensation or
    other payments or rights upon termination of employment following a Change
    in Control other than those benefits expressly set forth in this Section 3.

 1. Golden Parachute Excise Tax. In the event that the severance and other
    benefits provided for in this Agreement or otherwise payable to the Employee
    (i) constitute "parachute payments" within the meaning of Section 280G of
    the Internal Revenue Code of 1986, as amended (the "Code") and (ii) but for
    this Section, would be subject to the excise tax imposed by Section 4999 of
    the Code, then the Employee's severance benefits under this Agreement shall
    be payable either

    in full, or
    
    as to such lesser amount which would result in no portion of such severance
    benefits being subject to excise tax under Section 4999 of the Code,
    whichever of the foregoing amounts, taking into account the applicable
    federal, state and local income taxes and the excise tax imposed by Section
    4999, results in the receipt by the Employee on an after-tax basis, of the
    greatest amount of severance benefits under this Agreement, notwithstanding
    that all or some portion of such severance benefits may be taxable under
    Section 4999 of the Code. Unless the Company and the Employee otherwise
    agree in writing, any determination required under this Section shall be
    made in writing by the Company's independent public accountants (the
    "Accountants"), whose determination shall be conclusive and binding upon the
    Employee and the Company for all purposes. For purposes of making the
    calculations required by this Section, the Accountants may make reasonable
    assumptions and approximations concerning applicable taxes and may rely on
    reasonable, good faith interpretations concerning the application of
    Sections 280G and 4999 of the Code. The Company and the Employee shall
    furnish to the Accountants such information and documents as the Accountants
    may reasonably request in order to make a determination under this Section.
    The Company shall bear all costs the Accountants may reasonably incur in
    connection with any calculations contemplated by this Section.

    Definition of Terms. The following terms referred to in this Agreement shall
    have the following meanings:

    Cause. "Cause" shall mean (i) an act of personal dishonesty taken by the
    Employee in connection with his responsibilities as an employee and intended
    to result in substantial personal enrichment of the Employee, (ii) Employee
    being convicted of a felony, (iii) a willful act by the Employee which
    constitutes gross misconduct and which is injurious to the Company,
    (iv) following delivery to the Employee of a written demand for performance
    from the Company which describes the basis for the Company's reasonable
    belief that the Employee has not substantially performed his duties,
    continued violations by the Employee of the Employee's obligations to the
    Company which are demonstrably willful and deliberate on the Employee's
    part.
    
    Change of Control. "Change of Control" means the occurrence of any of the
    following:
    
    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
    Securities Exchange Act of 1934, as amended) becomes the "beneficial owner"
    (as defined in Rule 13d-3 under said Act), directly or indirectly, of
    securities of the Company representing fifty percent (50%) or more of the
    total voting power represented by the Company's then outstanding voting
    securities; or
    
    The consummation of a merger or consolidation of the Company with any other
    corporation, other than a merger or consolidation which would result in the
    voting securities of the Company outstanding immediately prior thereto
    continuing to represent (either by remaining outstanding or by being
    converted into voting securities of the surviving entity) at least fifty
    percent (50%) of the total voting power represented by the voting securities
    of the Company or such surviving entity outstanding immediately after such
    merger or consolidation; or
    
    The consummation of the sale, lease or other disposition by the Company of
    all or substantially all the Company's assets.
    
    Good Reason. "Good Reason" means without the Employee's express written
    consent (i) a material reduction of Employee's duties, authority or
    responsibilities, relative to the Employee's duties, authority or
    responsibilities as in effect immediately prior to such reduction, or the
    assignment to Employee of such reduced duties, authority or
    responsibilities; (ii) a reduction by the Company in the base compensation
    of the Employee as in effect immediately prior to such reduction; or (iii)
    the relocation of the Employee to a facility or a location more than fifty
    (50) miles from such Employee's then present location.

    Successors.

    The Company's Successors. Any successor to the Company (whether direct or
    indirect and whether by purchase, merger, consolidation, liquidation or
    otherwise) to all or substantially all of the Company's business and/or
    assets shall assume the obligations under this Agreement and agree expressly
    to perform the obligations under this Agreement in the same manner and to
    the same extent as the Company would be required to perform such obligations
    in the absence of a succession. For all purposes under this Agreement, the
    term "Company" shall include any successor to the Company's business and/or
    assets which executes and delivers the assumption agreement described in
    this Section 7(a) or which becomes bound by the terms of this Agreement by
    operation of law.
    
    The Employee's Successors. The terms of this Agreement and all rights of the
    Employee hereunder shall inure to the benefit of, and be enforceable by, the
    Employee's personal or legal representatives, executors, administrators,
    successors, heirs, distributees, devisees and legatees.

    Notice.

    General. All notices and other communications required or permitted
    hereunder shall be in writing, shall be effective when given, and shall in
    any event be deemed to be given upon receipt or, if earlier, (a) five (5)
    days after deposit with the U.S. Postal Service or other applicable postal
    service, if delivered by first class mail, postage prepaid, (b) upon
    delivery, if delivered by hand, (c) one (1) business day after the business
    day of deposit with Federal Express or similar overnight courier, freight
    prepaid or (d) one (1) business day after the business day of facsimile
    transmission, if delivered by facsimile transmission with copy by first
    class mail, postage prepaid, and shall be addressed (i) if to Employee, at
    his or her last known residential address and (ii) if to the Company, at the
    address of its principal corporate offices (attention: Secretary), or in any
    such case at such other address as a party may designate by ten (10) days'
    advance written notice to the other party pursuant to the provisions above.
    
    Notice of Termination. Any termination by the Company for Cause or by the
    Employee for Good Reason or as a result of a voluntary resignation shall be
    communicated by a notice of termination to the other party hereto given in
    accordance with Section 7(a) of this Agreement. Such notice shall indicate
    the specific termination provision in this Agreement relied upon, shall set
    forth in reasonable detail the facts and circumstances claimed to provide a
    basis for termination under the provision so indicated, and shall specify
    the termination date (which shall be not more than thirty (30) days after
    the giving of such notice). The failure by the Employee to include in the
    notice any fact or circumstance which contributes to a showing of Good
    Reason shall not waive any right of the Employee hereunder or preclude the
    Employee from asserting such fact or circumstance in enforcing his or her
    rights hereunder.

    Miscellaneous Provisions.

        No Duty to Mitigate. The Employee shall not be required to mitigate the
        amount of any payment contemplated by this Agreement, nor shall any such
        payment be reduced by any earnings that the Employee may receive from
        any other source.
    
        Waiver. No provision of this Agreement shall be modified, waived or
        discharged unless the modification, waiver or discharge is agreed to in
        writing and signed by the Employee and by an authorized officer of the
        Company (other than the Employee). No waiver by either party of any
        breach of, or of compliance with, any condition or provision of this
        Agreement by the other party shall be considered a waiver of any other
        condition or provision or of the same condition or provision at another
        time.
    
     a. Headings. All captions and section headings used in this Agreement are
        for convenient reference only and do not form a part of this Agreement.
    
        Entire Agreement. This Agreement constitutes the entire agreement of the
        parties hereto and supersedes in their entirety all prior
        representations, understandings, undertakings or agreements (whether
        oral or written and whether expressed or implied) of the parties with
        respect to the subject matter hereof, including but not limited to the
        sentences in the fifth paragraph of the July 13, 2004 Offer Letter,
        which start "If Centillium Communications, Inc. is i)" and end with "(2)
        the vesting of your option grant mentioned above would be accelerated by
        one full year." and any documentation relating thereto.
    
        Choice of Law. The validity, interpretation, construction and
        performance of this Agreement shall be governed by the laws of the State
        of California.
    
        Severability. The invalidity or unenforceability of any provision or
        provisions of this Agreement shall not affect the validity or
        enforceability of any other provision hereof, which shall remain in full
        force and effect.
    
        Withholding. All payments made pursuant to this Agreement will be
        subject to withholding of applicable income and employment taxes.
    
        Counterparts. This Agreement may be executed in counterparts, each of
        which shall be deemed an original, but all of which together will
        constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.



  COMPANY

CENTILLIUM COMMUNICATIONS, INC.





 

By: 

/s/ Faraj Aalaei

   

--------------------------------------------------------------------------------

 

Title: 

Chief Executive Officer    

--------------------------------------------------------------------------------





 

By: 

/s/ J. Scott Kamsler

   

--------------------------------------------------------------------------------

 

Title: 

Chief Financial Officer    

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


